            Case 1:20-cv-01881-LAP Document 7 Filed 04/08/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


UNITED STATES SECURITIES AND
EXCHANGE COMMISSION,

               Plaintiff,

       v.                                                 Civil Action No. 20-cv-1881

TOMER FEINGOLD and
DOV MALNIK,

               Defendants,

and

ADAMAS HEALTHCARE FUND,
AMISERVICE DEVELOPMENT LIMITED,
AMPLE VANTAGE TRADING LIMITED,
BRAVO BUSINESS LIMITED, KURAY
INVESTMENTS LIMITED, MIGNON GROUP
LIMITED, UPBEAT WORLDWIDE
INVESTMENTS LIMITED,

               Relief Defendants.


              PLAINTIFF’S APPLICATION FOR AN ORDER TO SHOW CAUSE,
            TEMPORARY RESTRAINING ORDER FREEZING ASSETS, AND
                             GRANTING OTHER RELIEF

       Pursuant to Section 20(b) and 20(d)(1) of the Securities Act of 1933, 15 U.S.C. § 77t(b)

and (d)(1), Section 21(d) of the Securities Exchange Act of 1934, 15 U.S.C. § 78u(d), and

Federal Rule of Civil Procedure 65(b), plaintiff Securities and Exchange Commission (the

“Commission”) moves this Court in the United States District Court for the Southern District of

New York to: (i) issue a temporary restraining order freezing the assets, including the Interactive

Brokers LLC brokerage accounts (collectively, the “Feingold-Malnik IB Accounts”) in the name

of, or held for the benefit of, Defendants Tomer Feingold (“Feingold”) and Dov Malnik

(“Malnik”) and/or Relief Defendants Adamas Healthcare Fund (“Adamas Healthcare”),

Amiservice Development Limited (“Amiservice”), Ample Vantage Trading Limited (“Ample
           Case 1:20-cv-01881-LAP Document 7 Filed 04/08/20 Page 2 of 3




Vantage”), Bravo Business Limited (“Bravo Business”), Kuray Investments Limited (“Kuray”),

Mignon Group Limited (“Mignon Group”), and Upbeat Worldwide Investments Limited

(“Upbeat Worldwide”); and (ii) authorize service of these papers, including the Complaint and

any resulting Order by alternative means (specifically, by email). The relief is necessary to

preserve the status quo pending a more fulsome hearing regarding the Application.

       In support of this motion, the Commission incorporates by reference the complaint, the

accompanying memorandum of law and the Declaration of John Rymas dated April 8, 2020

(with attached exhibits).

       Pursuant to Federal Rule of Civil Procedure 65(b) and Local Rule 6.1, counsel for the

Commission has certified in the attached Declaration that no efforts have been made to give

notice to the Defendants and/or Relief Defendants. Providing notice to the Defendants and/or

Relief Defendants would alert them to the Commission’s efforts to obtain this emergency relief

against them and provide an opportunity to transfer ill-gotten gains or otherwise dissipate assets.

Indeed, as discussed in greater detail herein, on March 25, 2020, Interactive Brokers LLC

received a request to transfer approximately $210,000 from the Ample Vantage account to a

bank account in Singapore, which would impede the Commission’s ability to obtain critical

relief, including the disgorgement of ill-gotten gains and a civil penalty.

       Through this Application, the Commission further seeks authorization to serve the

Defendants and Relief Defendants the Order to Show Cause and all related documents, including

the Complaint, by alternative means (e-mail). The Commission has located valid e-mail

addresses for all of the Defendants and Relief Defendants, and hereby seeks the Court’s

permission for both the Commission and Interactive Brokers LLC to immediately provide notice




                                                  2
          Case 1:20-cv-01881-LAP Document 7 Filed 04/08/20 Page 3 of 3




to the Defendants and the Relief Defendants by e-mail, should the Court grant the Commission’s

Application.

       For all the reasons set forth in the supporting memorandum of law and the other

documents cited above, the Commission respectfully requests that the Court grant this motion.


Dated: April 8, 2020

                                            Respectfully submitted,
                                            On behalf of the Commission,


                                            ____________________________
                                            Assunta Vivolo
                                            Michael D. Foster*
                                            Rua M. Kelly*
                                            Joseph G. Sansone
                                            Caitlyn M. Campbell
                                            U.S. Securities and Exchange Commission
                                            New York Regional Office
                                            200 Vesey Street, Suite 400
                                            New York, New York 10281-1022
                                            (215) 597-1047 (Vivolo)
                                            vivoloa@sec.gov

                                            *Not admitted in the S.D.N.Y.; pro hac vice
                                            applications pending before the Court.




                                               3
